Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document      Page 1 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document      Page 2 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document      Page 3 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document      Page 4 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document      Page 5 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document      Page 6 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document      Page 7 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document      Page 8 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document      Page 9 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document     Page 10 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document     Page 11 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document     Page 12 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document     Page 13 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document     Page 14 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document     Page 15 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document     Page 16 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document     Page 17 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document     Page 18 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document     Page 19 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document     Page 20 of 25




                                                                    FILED
                                                                    8/5/19 4:36 pm
                                                                    CLERK
                                                                    U.S. BANKRUPTCY
                                                                    COURT - :'3$
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document     Page 21 of 25
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document     Page 22 of 25


              IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                      )
                                            )     Misc. No.   19-204-JAD
MATTERS INVOLVING                           )
LAWRENCE W. WILLIS                          )
REGARDING THE CHAPTER                       )
13 TRUSTEE’S MOTIONS FOR                    )
DISGORGEMENT OF FEES,                       )
MOTIONS TO COMPEL                           )
AND RELATED FILINGS.                        )
                                            X




                                  EXHIBIT “A”




{00027019}
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document     Page 23 of 25




             Case Number           Debtor(s)
             14-20411-GLT          Catherine M. Otterbeck
             14-21936-GLT          Phyllis A. Lockwich
             14-22267-GLT          Lisa M. Boyd
             14-23624-JAD          Valorie Tunstall
             14-24137-GLT          Glennard D. and Rozilyn A. Hood
             14-24463-GLT          Rebecca L. Graham
             16-70739-JAD          Thomas Bicker
             17-22846-GLT          Thomas J. and Pamela A. McGinnis
             17-70667-JAD          Barry and Ashley N. Sipes
             17-70896-JAD          Ashley M. Detwiler
             18-10727-TPA          Patricia Lynn Laniewicz
             18-20059-GLT          Kevin McCracken and Faith Baker
             18-20401-JAD          Andrew A. Fredericks
             18-22823-GLT          James N. and Sharon A. Doman
             18-22824-CMB          Julia M. Bray
             18-23085-CMB          Jonathan D. and Kelly L. Moore
             18-23488-GLT          Constance Saxman
             18-23767-GLT          Keith and Gina Stafford
             18-23853-JAD          Greg Guzzie, Jr.
             18-24841-CMB          Ronnell Taylor, Jr.
             18-24940-JAD          Nicholas Casino
             19-20098-JAD          Birch L. and Sherrie L. Foley
             19-20192-CMB          Jeremy K. and Melissa M. Isacco
             19-20239-JAD          Michael A. and Barbara M. Smith
             19-20240-GLT          Kevin S. and Kerrie A. Hardt
             19-20322-CMB          Neal McDowell
             19-20323-GLT          Dawn L. Greygor
             19-20327-GLT          Kimberly J. Bibey
             19-20436-CMB          Lewis C. Ouzts, Jr.
             19-20444-TPA          Michael D. Cephas
             19-70019-JAD          John Pecze, Jr.
             19-70036-JAD          Rocky A. and Norma L. Goldizen




{00027019}
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document     Page 24 of 25


              IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                      )
                                            )     Misc. No.   19-204-JAD
MATTERS INVOLVING                           )
LAWRENCE W. WILLIS                          )
REGARDING THE CHAPTER                       )
13 TRUSTEE’S MOTIONS FOR                    )
DISGORGEMENT OF FEES,                       )
MOTIONS TO COMPEL                           )
AND RELATED FILINGS.                        )
                                            X




                                  EXHIBIT “B”




{00027019}
Case 19-00204-JAD   Doc 25    Filed 08/05/19 Entered 08/05/19 16:52:57   Desc Main
                             Document     Page 25 of 25
